Citation Nr: 0313657	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  95-07 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a fracture of the left fifth toe.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel





INTRODUCTION

The veteran served on active duty from February 1991 to July 
1991, and from January 1992 to November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted entitlement to service 
connection for a fracture of the left fifth toe and assigned 
a noncompensable rating.  By supplemental statement of the 
case dated February 2003, the RO increased the veteran's 
evaluation for her service connected residuals of a fracture 
of the left fifth toe to 10 percent effective November 20, 
1992.


FINDING OF FACT

The veteran's service connected residuals of a fracture of 
the left fifth toe is manifested by no more than moderate 
symptomotolgy with pain and tenderness; slight varus rotation 
and plantar fascitis under the lateral aspect of the foot.


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent for the 
veteran's service connected residuals of a fracture of the 
left fifth toe is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Code 5284 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran fractured the 
left fifth toe after falling downstairs in May 1992.

At her March 2002 VA examination, the veteran reported that 
in February 1992, she broke both her fifth toe and her fifth 
metatarsal.  She indicated that at the time she was placed in 
a soft cast on her left foot and was placed nonweightbearing 
on crutches for three to four weeks.  She indicated that she 
did not have any surgical intervention at the time of the 
injury and following the immobilization, was placed back in 
regular shoes and allowed to participate in all base 
activities.  The veteran stated that at this time she had 
pain under the bottom of her foot, in the fifth metatarsal 
head area.  She stated that she got swelling in the foot 
after standing for a long time and that she could not walk or 
stand for long periods of time because she got pain in the 
left foot under the lateral aspect.  It was noted that the 
veteran had not sought treatment for the pain that she has 
had.  The veteran reported that the precipitating factor was 
an increase in walking and also that the weather could give 
her some increased swelling in her foot.  She indicated that 
she took Tylenol for the pain when it became problematic.  It 
was noted that the veteran was not using any crutches, 
braces, canes, or corrective shoes.

The vascular examination showed that the dorsalis pedis and 
posterior tibial pulses were 2/4 bilaterally.  Temperature 
gradient was within normal limits and capillary return was 
instantaneous to all digits of both lower extremities.  There 
was no edema noted on either extremity or any areas of callor 
or erythema.  There were mild hammertoe deformities present, 
particularly in the second toes bilaterally.  The veteran had 
a long second digit bilaterally.  There was some mild early 
bunion deformity developing bilaterally with some prominence 
of the medial eminence; however, no abductovalgus deformity 
was noted at the time.  There was pain present on palpation 
of the fifth metatarsal shaft area approximately 2.0 cm 
proximal to the metatarsal head.  There was also some 
tenderness on palpation of the third and fourth metatarsal 
head areas.  In addition, there was also pain when one runs 
their hand longitudinally along the lateral plantar fascial 
band.  There was no pain under the medial plantar fascial 
band.  There was no pain on palpation of the calcaneus.  
There was no pain on range of motion of the fifth digit or 
pain on range of motion at the metatarsophalangeal joints of 
the left foot, nor any pain in the subtalar joint of the left 
foot.  There was some tenderness on palpation of the Achilles 
tendon when the veteran was weightbearing.  It was noted that 
the veteran had rectus position upon standing and was able to 
rise on her toes and her heels easily.  On weightbearing, it 
was noted that there was some bowing of the left Achilles 
tendon with slight eversion of the heels bilaterally.

The examiner indicated that review of the x-ray evaluation 
did not show any clear prior fracture sites; any areas that 
had been fractured were clearly well healed.  However, there 
did appear to be a slight rotational deformity of the fifth 
metatarsal head.  There were hammertoe deformities noted on 
x-ray evaluation of the left foot of digits two through five.  
Radiographic views that were taken could not elicit whether 
there was any elevation of the fifth metatarsal head area nor 
were they sure, since there were no records available, 
exactly where the fracture site was on the metatarsal.  The 
examiner indicated that one could only assume from where the 
pinpoint pain was that it was in the distal metatarsal shaft 
area of the fracture, as that was the area of maximum 
tenderness.  The diagnosis was metatarsalgia with evidence of 
slight varus rotation, possibly of the left fifth metatarsal 
head, possibly secondary to the old fracture and plantar 
fascitis under the lateral aspect of the foot.


Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records and VA 
examination dated March 2002. 

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision and statement of the 
case have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought. 

The veteran was sent a VCAA letter in March 2001.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment 


records, etc., but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The service connected residuals of a fracture of the left 
fifth toe is an original claim placed in appellate status by 
a notice of disagreement taking exception with the initial 
rating assigned by the RO after a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  Accordingly, consideration must be given to the 
possibility of staged ratings during the entire time period 
covered by the appeal.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The RO has rated the veteran's residuals of a fracture of the 
left fifth toe as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5284.  This code provides a 10 percent 
evaluation for residuals of foot injuries which are moderate; 
a 20 percent evaluation for residuals of foot injuries which 
are moderately severe; and a 30 percent evaluation for 
residuals of foot injuries which are severe.  Note: a 40 
percent evaluation is appropriate for residuals of foot 
injuries which result in actual loss of use of the foot.  38 
C.F.R. § 4.31.


Analysis

Based on the current record, the medical evidence does not 
show that the veteran's service connected residuals of a 
fracture of the left fifth toe warrants an evaluation in 
excess of 10 percent under Diagnostic Code 5284.  According 
to the March 2002 VA examination, the veteran reported pain 
under the bottom of her foot, in the fifth metatarsal head 
area.  The examination found pain present on palpation of the 
fifth metatarsal shaft area approximately 2.0 cm proximal to 
the metatarsal head.  There was also some tenderness on 
palpation of the third and fourth metatarsal head areas.  In 
addition, there was also pain when the examiner's hand ran 
longitudinally along the lateral plantar fascial band.  The 
examiner indicated that review of the x-ray evaluation did 
not show any clear prior fracture sites; any areas that had 
been fractured were clearly well healed.  However, x-rays 
showed a slight rotational deformity of the fifth metatarsal 
head, which the examiner noted, as possibly secondary to the 
old fracture and plantar fascitis under the lateral aspect of 
the foot.  

There is no medical evidence on file showing the presence of 
more severe symptomatology.  In addition, the record contains 
no medical findings which would result in an increased rating 
in excess of 10 percent under any other diagnostic criteria 
for the feet.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  A preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
the entire period under consideration and the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b).

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for her service-connected 
disability as prescribed by the Court in Fenderson, 12 Vet. 
App. at 119.  The veteran's pain, slight varus rotation 
secondary to the old fracture and plantar fascitis under the 
lateral aspect of the foot has presented a degree of 
impairment equal to a 10 percent rating since the effective 
date of the claim.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a fracture of the left fifth toe is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

